Exhibit 10.21

 

S.Y. BANCORP, INC.

2005 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

S.Y. Bancorp, Inc. (the “Company”) grants as of                                 
(the “Grant Date”) to
                                                                   (the
“Employee” or “you”) the number of shares set forth below, of the common stock
of the Company under the S.Y. Bancorp, Inc. 2005 Stock Incentive Plan (the
“Plan”) and the restricted stock program adopted on February 20, 2007, pursuant
to the Plan.  Copies of the Plan and the restricted stock program are available
upon request, and any capitalized terms used but not defined in this Agreement
shall have the meaning given them in the Plan.

 

GRANT OF AWARD.  Subject to the terms and conditions of this Agreement and the
Plan, Company hereby grants to you a Restricted Stock Award in the amount of 
                 shares of Stock (the “Shares”).   These shares will be issued
to you after you sign this Agreement, but are subject to forfeiture if you
terminate employment with Company or its subsidiary, Stock Yards Bank.

 

RESTRICTED PERIOD.  One-fifth of the Shares vest on each one-year anniversary of
the Grant Date stated above, provided you are still employed by the Company or
Stock Yards Bank at the vesting date.  However, your Shares will become 100%
vested if there is a Change in Control of Company as defined in the Plan, or if
you leave the employ of the Company or the Bank due to death or Disability.

 

TAXATION OF AWARD.   Your Shares will be taxable when they vest, at the value on
the vesting date.  See the attachment to this Agreement explaining your option
to elect to instead include the value of the Shares in income by making an
election within 30 days of the Grant Date.  You may only choose this option if
you make arrangements satisfactory to Company to pay the required withholding
taxes due now if the election is made.   Check below if you wish to make this
election:

 

o   I elect to make an 83(b) tax election to include the value of Shares granted
to me in income now.

 

TRANSFER RESTRICTIONS.  Until such time as the Shares become vested in
accordance with schedule set forth above, the Shares shall not be transferred,
pledged or disposed of except by will or the laws of descent and distribution,
and are subject to forfeiture in accordance with this Agreement and the Plan.
You shall have the right to receive dividends thereon during the Restricted
Period, to vote the Restricted Stock and to enjoy all other stockholder rights
with respect thereto, except that the Company shall retain custody of any
certificates evidencing the Restricted Stock during the Restricted Period.

 

ACKNOWLEDGMENTS.   By signing below, you acknowledge that copies of the Plan and
the restricted stock program are available for your review, and you hereby
accept the Shares subject to all the terms and provisions of the Plan and the
program.  Nothing contained in the Plan, the program or this Agreement shall
give you any rights to continued employment by the Company or Stock Yards Bank
or interfere in any way with the right of Company or the Bank to terminate your
employment or change your compensation at any time.

 

 

 

S.Y. BANCORP, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

Employee

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Printed Name

 

 

 

 

 

 

 

 

 

 

 

Title

 

 

 

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

Important Information About Section 83(b) Election

to Include Value of Restricted Stock Grant in Income at Grant Date:

 

As a recipient of a restricted stock grant under the S.Y. Bancorp, Inc. 2005
Stock Incentive Plan, you may make an election (called an “83(b) election”) to
recognize compensation income when the stock is granted, even though the stock
is then subject to a risk of forfeiture (vesting).  Making an 83(b) election
causes current taxation of the fair market value of the stock granted, and
withholding taxes are immediately due.  If you make an 83(b) election, you must
make arrangements satisfactory to the Company to pay those withholding taxes
now.

 

By making an 83(b) election, any later appreciation in the stock will be taxed
as capital gain income, and your holding period for capital gain purposes will
begin on the date of taxation.  An 83(b) election must be made, if at all,
within 30 days after the transfer of the stock to you.

 

The downside of making an 83(b) election is that the election is irrevocable. 
Also, if you forfeit the stock, you will not receive any deduction for the
amount previously included in income.

 

To the extent an 83(b) election is not made, the Company will be treated as the
owner of the stock that continues to be subject to restriction for tax purposes,
so any dividends will be treated as compensation paid to you by the Company, and
will therefore be subject to withholding and FICA and Medicare taxes.

 

--------------------------------------------------------------------------------


 

ELECTION TO INCLUDE VALUE

OF RESTRICTED STOCK AWARD IN GROSS INCOME

 PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE

 

                                                     [insert date]

 

The undersigned hereby elects, under IRC Section 83(b) to include in gross
income, as compensation for services, the excess of the fair market value at the
time of transfer of the property described below over the amount paid for such
property.

 

The following information is supplied in accordance with Treasury Regulation
§1.83-2(e):

 

1.             The name, address and social security number of the undersigned:

 

Name:

 

Address:

 

 

 

SSN:

 

2.             The property with respect to which the election is being made is
common stock of S.Y. Bancorp, Inc.

 

3.             The property was transferred on
                                                           [insert date].  The
taxable year for which election is made is calendar year 20        .

 

4.             The nature of the restrictions or risks of forfeiture to which
the property is subject is that if the undersigned ceases to be employed by S.Y.
Bancorp or its subsidiary, the unvested portion of the undersigned’s restricted
stock will be forfeited.   The undersigned vests in the property at the rate of
33 1/3% on each anniversary of the grant date or upon a change in control as
defined in the S.Y. Bancorp, Inc. 2005 Stock Incentive Plan.

 

5.             The fair market value of property at the time of transfer
(determined without regard to any lapse restriction) was
$                          .

 

6.             The taxpayer received the property solely for the performance of
services.

 

7.             Copies of this statement have been have been furnished, as
required by Reg 1.83-2(d), to S.Y. Bancorp, Inc. and its subsidiary for which
the services were performed.

 

 

 

 

 

 

Instructions for Filing:   File this statement within 30 days from the Grant
Date with IRS at the address you will use to file your 1040 for the tax year
involved as stated in item 3 above, AND file it with your tax return for that
year.

 

--------------------------------------------------------------------------------